Matter of Hatef (2021 NY Slip Op 06418)





Matter of Hatef


2021 NY Slip Op 06418


Decided on November 18, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 18, 2021

PM-155-21
[*1]In the Matter of David Benjamin Hatef, an Attorney. (Attorney Registration No. 5339122.)

Calendar Date:November 15, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.

David Benjamin Hatef, Washington, DC, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
David Benjamin Hatef was admitted to practice by this Court in 2015 and lists a business address in Washington, DC with the Office of Court Administration. Hatef now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Hatef's application.
Upon reading Hatef's affidavit sworn to September 11, 2021 and filed September 13, 2021, and upon reading the November 5, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Hatef is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that David Benjamin Hatef's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Benjamin Hatef's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that David Benjamin Hatef is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hatef is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David Benjamin Hatef shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.